In an action by plaintiff wife to recover damages for personal injuries, and by her husband for expenses and loss of services, the plaintiff wife, upon entering an automatic elevator, tripped and fell, the elevator platform being at rest several inches above the level of the entrance hall floor. The action is against the owner of the building, and Maintenance Co., Inc., which inspected the elevator at intervals under a contract with the owner; and there is a cross complaint asserted by the owner against Maintenance Co., Inc. The jury returned verdicts in favor of both plaintiffs against both defendants, and in favor of Maintenance Co., Inc., against the owner on the cross complaint. The verdict in favor of plaintiffs against Maintenance Co., Inc., was set aside and the complaint as to that defendant was dismissed. The defendant owner appeals. Judgment, insofar as it is (1) in favor of plaintiffs and against the appellant, and (2) in favor of respondent Maintenance Co., Inc., and against the appellant on the cross complaint, unanimously affirmed, with costs. No opinion. The appeal from the judgment insofar as it dismisses plaintiffs’ complaint against the respondent Maintenance Co., Inc., is dismissed, without costs, as nonappealable by the appellant. (Ward v. Iroquois Gas Corp., 258 N. Y. 124.) Present — Lewis, P. J., Carswell, Adel, Aldrich and Nolan, JJ.